Application GRANTED. The conference is ADJOURNED to March
30, 2020, at 3:45 p.m. No further extensions are likely to be granted.
Time is excluded under the Speedy Trial Act from today through
March 30, 2020; the Court finds that the interests of justice in
excluding that time outweigh the interests of the Defendant and the
public in a speedy trial to permit the Defendant to make a mitigation
request to the Government. The Clerk of Court is directed to
terminate Docket No. 187. SO ORDERED.



                                     February 19, 2020
